     Case 1:18-cv-00434-NONE-JLT Document 37 Filed 09/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 JACK JOHNSON III,                               Case No. 1:18-cv-0434-NONE-JLT (PC)

12                  Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                   FOR SUBPOENA
13                  v.
14 PTS OF AMERICA, et al.,                         (Doc. 31)

15                  Defendants.
16
            Plaintiff, proceeding in forma pauperis, moves for a subpoena directed to the Fresno
17
     County Superior Courthouse for surveillance video of an automobile accident. (Doc. 31.) The
18
     Court’s authorization of a subpoena duces tecum requested by an in forma pauperis plaintiff is
19
     subject to limitations. Because personal service of a subpoena duces tecum is required, Federal
20
     Rule of Civil Procedure 45(b), “[d]irecting the Marshal's Office to expend its resources
21
     personally serving a subpoena is not taken lightly by the court,” Austin v. Winett, 2008 WL
22
     5213414, *1 (E.D. Cal. 2008); 28 U.S.C. § 1915(d). Limitations include the relevance of the
23
     information sought as well as the burden and expense to the non-party in providing the requested
24
     information. Fed. R. Civ. P. 26, 45. A motion for issuance of a subpoena duces tecum should be
25
     supported by clear identification of the documents sought and a showing that the records are
26
     obtainable only through the identified third party. See, e.g., Davis v. Ramen, 2010 WL 1948560,
27
     *1 (E.D. Cal. 2010); Williams v. Adams, 2010 WL 148703, *1 (E.D. Cal. 2010). The “Federal
28

                                                     1
     Case 1:18-cv-00434-NONE-JLT Document 37 Filed 09/15/20 Page 2 of 3


 1 Rules of Civil Procedure were not intended to burden a non-party with a duty to suffer excessive

 2 or unusual expenses in order to comply with a subpoena duces tecum.” Badman v. Stark, 139

 3 F.R.D. 601, 605 (M.D. Pa. 1991). Non-parties are “entitled to have the benefit of this Court's

 4 vigilance” in considering these factors. Id.

 5          Plaintiff’s motion seeks to obtain from the Fresno County Superior Court “camera
 6 surveillance of an automobile accident that occurred in the parking structure on August 31, 2017

 7 involving a police vehicle & and a PTS of America extradition vehicle [sic].” This video appears

 8 to be relevant to Plaintiff’s Fourteenth Amendment medical indifference claim and state law

 9 negligence and intentional infliction of emotional distress claims. Plaintiff’s motion is sufficiently

10 specific to clearly identify the information sought. It will therefore be granted. Accordingly, the

11 Court ORDERS as follows:

12          1. Plaintiff’s motion for a subpoena (Doc. 31) is GRANTED;
13          2. The Clerk of Court shall forward the following documents to the United States Marshal
14 (USM):

15                a. One completed and issued subpoena duces tecum to be served on:
16                        Court Facilities Supervisor
17                        Superior Court of California, County of Fresno
18                        1100 Van Ness Avenue
19                        Fresno, CA 93724-0002
20                b. One copy of the complaint (Doc. 1);
21                c. One completed USM–285 form; and
22                d. Two copies of this order, one to accompany the subpoena and one for the USM;
23          In completing the subpoena, the Clerk of Court shall list, as described here, the tangible
24 item requested: Video surveillance footage of an automobile accident that occurred in the parking

25 structure on August 31, 2017, involving a police vehicle and an extradition vehicle owned and/or

26 operated by PTS of America.
27          3. Within thirty days from the date of this order, the USM is DIRECTED to serve the
28 subpoena in accordance with the provisions of Rule 45 of the Federal Rules of Civil Procedure;

                                                     2
     Case 1:18-cv-00434-NONE-JLT Document 37 Filed 09/15/20 Page 3 of 3


 1         4. The USM shall effect personal service of the subpoena duces tecum, along with a copy
 2 of this order and a copy of the complaint, upon the individual/entity named in the subpoena

 3 pursuant to Rule 45 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c);

 4         5. Within ten days after personal service is effected, the USM shall file the return of
 5 service, along with the costs subsequently incurred in effecting service, and said costs shall be

 6 enumerated on the USM–285 form; and

 7         6. Within thirty days after service is effected, the Court Facilities Supervisor at the
 8 Superior Court of California, County of Fresno, is directed to serve the responsive documents on

 9 Plaintiff:

10        Jack Johnson
11        Inmate # 86926
12        Nevada Ely State Prison
13        P.O. Box 1989
14        Ely, NV 89301
15
     IT IS SO ORDERED.
16

17     Dated:    September 14, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                     3
